
Exhibit 10.27


CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT


This CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT (the “Agreement”) is made as
of the date last written on the signature page hereof by and between Henry N.
Adorno, a citizen and resident of Atlanta, Georgia (hereinafter referred to as
“Executive”), and, HSW International, Inc., a Delaware corporation with its
principal place of business in Atlanta, Georgia (the “Company”).  (The Company
and Executive are sometimes collectively referred to hereinafter as the
“Parties.”)


WHEREAS, Executive has been employed by the Company as its Vice Chairman and
principal executive officer; and


WHEREAS, Executive has tendered his resignation to the Company, which the
Company has accepted; and


WHEREAS, in exchange for the consideration provided for herein, to which
Executive would not have been otherwise entitled, the parties are willing to
agree to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows.


1.           Termination; Notice.


(a)           Effective as of September 28, 2009 (the “Termination Date”),
Executive has resigned from Executive’s employment as Vice Chairman and
principal executive officer of the Company, and the Company has accepted
Executive’s resignation.  Except as set out in this Agreement, as provided by
the specific terms of a benefit plan or as required by law, as of the
Termination Date, all of Executive’s employee benefits with the Company will be
terminated.  Executive also hereby represents that Executive has returned to the
Company all Company-owned equipment, keys or passes, software, files, materials,
programs and documents (including any copies).  In addition, upon receipt of
Executive’s final paycheck from the Company, Executive agrees and acknowledges
that Executive will have been paid by the Company for all of the time that
Executive worked for the Company through the Termination Date.


2.           Separation Pay.  If Executive signs this Agreement and does not
revoke Executive’s acceptance as provided in Section 8 below, the Company will
pay Executive an amount equal to his regular base salary at the rate in effect
on the Termination Date through December 31, 2009 (the “Separation
Pay”).  Executive will receive the Separation Pay (minus applicable federal,
state and local payroll taxes, and other withholdings required by law or
authorized by Executive) in accordance with the Company’s payroll procedures on
the Company’s next regular payday following the expiration of the “Revocation
Period” as defined in Section 8 below.  Executive agrees to cooperate with and
perform such duties as may be reasonably requested of Executive from time to
time by the Company during the remainder of calendar year 2009, to assist with
the Company’s transition of principal executive officers.
 
 
 
 

--------------------------------------------------------------------------------

 

 
If Executive does not sign this Agreement and return it to the Company within
twenty one (21) days, or if Executive signs this Agreement and revokes it,
Executive will not be entitled to receive the Separation Pay described above.


3.           Release of Claims.  In exchange for the Company’s providing
Executive with the Separation Pay described in Section 2, above, by signing this
Agreement, Executive releases and forever discharges the Company, as well as its
parent companies, affiliates, subsidiaries, divisions, officers, directors,
stockholders, employees, agents, representatives, attorneys, lessors, lessees,
licensors and licensees, and their respective successors, assigns, heirs,
executors and administrators (collectively, the “the Company Parties”), from any
and all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
Executive ever had or now has, including but not limited to any claims arising
out of or related to Executive’s employment with the Company and the termination
thereof (except and to the extent that such a release is expressly prohibited or
made void by law).  The release includes, without limitation, Executive’s
release of the Company Parties from any claims by Executive for lost wages or
benefits, stock options, compensatory damages, punitive damages, attorneys’ fees
and costs, equitable relief or any other form of damages or relief.  In
addition, this release is meant to release the Company Parties from all common
law claims, including claims in contract or tort, including, without limitation,
claims for breach of contract, wrongful or constructive discharge, intentional
or negligent infliction of emotional distress, misrepresentation, tortious
interference with contract or prospective economic advantage, invasion of
privacy, defamation, negligence or breach of any covenant of good faith and fair
dealing.  Executive also specifically and forever releases the Company Parties
(except and to the extent that such a release is expressly prohibited or made
void by law) from any claims based on unlawful employment discrimination or
harassment, including the Federal Age Discrimination in Employment Act (29
U.S.C. § 621 et seq.).


By signing this Agreement, Executive agrees and acknowledges that Executive has
no cause to believe there has been any violation of any local, state, or federal
law that has occurred with respect to Executive’s employment or separation of
employment from the Company.  Executive acknowledges that this release applies
both to known and unknown claims that may exist between Executive and the
Company and the Company Parties.  Executive expressly waives and relinquishes
all rights and benefits which Executive may have under any state or federal
statute or common law principle that would otherwise limit the effect of this
Agreement to claims known or suspected prior to the date Executive executes this
Agreement, and does so understanding and acknowledging the significance and
consequences of such specific waiver.  Provided, however, that nothing in this
Agreement extinguishes any claims Executive may have against the Company for
breach of this Agreement.


In exchange for the Executive’s execution of this Agreement and his continued
cooperation with the Company as provided above, the Company releases and forever
discharges Executive, as well as his legal representatives, successors, assigns,
heirs, executors and administrators (collectively, “the Executive Parties”),
from any and all claims, demands, and causes of action of every kind and nature,
whether known or unknown, direct or indirect, accrued, contingent or potential,
which the Company ever had or now has, including but not limited to any claims
arising out of or related to Executive’s employment with the Company and the
termination thereof (except and to the extent that such a release is expressly
prohibited or
 
 
 
2

--------------------------------------------------------------------------------

 
 
made void by law).  The release includes, without limitation, the Company’s
release of Executive from any claims by the Company for compensatory damages,
punitive damages, attorneys’ fees and costs, equitable relief or any other form
of damages or relief.  In addition, this release is meant to release Executive
from all common law claims, including claims in contract or tort, including,
without limitation, claims for breach of contract, misrepresentation, tortious
interference with contract or prospective economic advantage, defamation,
negligence or breach of any covenant of good faith and fair
dealing.  Notwithstanding the foregoing, the release of claims against Executive
by the Company contained in this Section 3, shall not apply in any respect to
any claims the Company may assert against Executive based in fraud, for
embezzlement or arising from a violation of criminal law by Executive (the
“Reserved Claims.”)


By signing this Agreement, the Company agrees and acknowledges that the Company
has no cause to believe there has been any violation of any local, state, or
federal law that has occurred with respect to Executive’s employment or
separation of employment from the Company.  The Company acknowledges that this
release applies both to known and unknown claims that may exist between the
Company and Executive (excepting the Reserved Claims).  The Company expressly
waives and relinquishes all rights and benefits which the Company may have under
any state or federal statute or common law principle that would otherwise limit
the effect of this Agreement to claims known or suspected prior to the date the
Company executes this Agreement, and does so understanding and acknowledging the
significance and consequences of such specific waiver.  Provided, however, that
nothing in this Agreement extinguishes any claims the Company may have against
Executive for breach of this Agreement.


4.           No Admissions.  The Parties hereby acknowledge and agree that the
releases set out above in Section 3 of this Agreement constitute a final
compromise of any potential claims by one Party against the other in connection
with Executive’s employment by the Company (excepting the Reserved Claims), and
is not an admission by any Party that any such claims exist or that any Party is
liable for any such claims.  Unless prohibited by applicable law or regulation,
the Parties further agree not to hereafter, directly or indirectly, sue, assist
in or be a voluntary party to any litigation against the other Party for any
claims relating to events occurring prior to or simultaneously with the
execution of this Agreement, including but not limited to Executive’s
termination of employment with the Company (excepting the Reserved Claims).


Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Executive and
the Company and the Company Parties, and by signing this Agreement, Executive is
waiving any right to monetary damages, attorneys’ fees and/or costs related to
or arising from any such charge, complaint or lawsuit filed by Executive or on
Executive’s behalf, individually or collectively.


5.           Confidentiality; No Disparagement; Cooperation.


(a)           Confidentiality.  Executive hereby represents and agrees that
Executive has not and will not (except as required by law) disclose information
regarding the specific terms of this Agreement, and particularly the amount or
nature of Executive’s Separation Pay, to
 
 
 
3

--------------------------------------------------------------------------------

 
 
anyone except Executive’s immediate family, Executive’s attorney and accountant
or financial advisor as reasonably necessary.




(b)           Cooperation.  Executive hereby agrees that he will cooperate with
and assist the Company in any dispute, grievance, investigation, litigation or
administrative claim involving any matters relating to the period of time that
Executive was employed by the Company.


(c)           Board Seat.  Notwithstanding Executive’s resignation as Vice
Chairman of the Company, Executive shall remain a member of the Company’s Board
of Directors (the “Board”) until such time as the next meeting at which the
election of directors shall take place.  The parties acknowledge that Executive
will not stand for reelection to the Board at such annual meeting.


6.           Relief and Enforcement.  Executive understands and agrees that any
breach of this Agreement by Executive will relieve the Company of its obligation
to provide any unpaid Separation Pay as set out in Section 2, above.  Executive
also understands and agrees that if Executive violates the terms of Section 5 of
this Agreement, Executive will cause injury to the Company and/or one or more of
the Company Parties) that will be difficult to quantify or repair, so that the
Company (and/or the Company Parties) will have no adequate remedy at
law.  Accordingly, Executive agrees that if Executive violates Section 5 of this
Agreement, the Company (or the Company Parties) will be entitled as a matter of
right to obtain an injunction from a court of law, restraining Executive from
any further violation of this Agreement.  The right to an injunction is in
addition to and not in lieu of any other remedies that the Company (or the
Company Parties) has at law or in equity.


7.           No Modifications; Governing Law; Entire Agreement.  This Agreement
cannot be changed or terminated orally, and no modification or waiver of any of
the provisions of this Agreement is effective unless in writing and signed by
all of the parties hereto.  The parties agree that this Agreement is to be
governed by and construed in accordance with the laws of the State of Georgia,
and that any suit, action or charge arising out of or relating to this Agreement
will be adjudicated in the state or federal courts in Fulton County,
Georgia.  This Agreement sets forth the entire and fully integrated
understanding between the parties, and there are no representations, warranties,
covenants or understandings, oral or otherwise, that are not expressly set out
herein.


8.           Right to Revoke.  ONCE SIGNED BY EXECUTIVE, THIS AGREEMENT IS
REVOCABLE IN WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION
PERIOD”).  IN ORDER TO REVOKE EXECUTIVE’S ACCEPTANCE OF THIS AGREEMENT,
EXECUTIVE MUST DELIVER WRITTEN NOTICE TO THE COMPANY CARE OF BRADLEY T. ZIMMER,
AND SUCH WRITTEN NOTICE MUST ACTUALLY BE RECEIVED WITH THE SEVEN (7) DAY
REVOCATION PERIOD.


9.           Voluntary Execution.  By signing below, Executive acknowledges that
Executive has read this Agreement, that Executive understands its contents and
that Executive has relied upon or had the opportunity to seek the legal advice
of Executive’s attorney, who is the attorney
 
 
 
4

--------------------------------------------------------------------------------

 
 
of Executive’s own choosing.  Executive further acknowledges and agrees that the
Company advised Executive in writing to consult with any attorney before
executing this Agreement.


10.           Due Authority.  The Company has full authority necessary to enter
into this Agreement, and such has been approved by the Board of Directors of the
Company or a committee thereof in which sufficient authority is vested.


11.           Prior Equity Awards.  For the avoidance of doubt, the parties
acknowledge that Executive has earned the following equity awards, which shall
continue pursuant to the terms of their applicable written agreements between
Executive and the Company:  (a) Stock Option Award dated August 23, 2006, in the
amount of 250,000 optioned shares with an exercise price of $6.50 per share; (b)
Stock Option Award dated October 10, 2007, in the amount of 250,000 optioned
shares with an exercise price of $7.10 per share; and (c) Stock Option Award
dated August 12, 2008, in the amount of 30,000 optioned shares with an exercise
price of $3.25 per share.  All aforementioned awards are vested in full and
carry an expiration and termination date that is ten years from their respective
dates of grant.


12.           Miscellaneous.


(a)           Should any portion, term or provision of this Agreement be
declared or determined by any court to be illegal, invalid or unenforceable, the
validity or the remaining portions, terms and provisions shall not be affected
thereby, and the illegal, invalid or unenforceable portion, term or provision
shall be deemed not to be part of this Agreement.


(b)           The Parties agree that the failure of a party at any time to
require performance of any provision of this Agreement shall not affect,
diminish, obviate or void in any way the party’s full right or ability to
require performance of the same or any other provision of this Agreement at any
time thereafter.


(c)           This Agreement shall inure to the benefit of and shall be binding
upon Executive, Executive’s heirs, administrators, representatives, executors,
successors and assigns and upon the successors and assigns of the Company.


(d)           The headings of the paragraphs of this Agreement are for
convenience only and are not binding on any interpretation of this
Agreement.  This Agreement may be executed in counterparts.


EXECUTIVE HEREBY ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT, WHICH
EXECUTIVE MAY WAIVE BY SIGNING AT ANY TIME PRIOR TO THE EXPIRATION OF THE 21 DAY
CONSIDERATION PERIOD.  EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE WAS ADVISED BY
THE COMPANY IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT.


[The next page is the signature page.]


             


 
5

--------------------------------------------------------------------------------

 

 

 
EMPLOYEE:
                    /s/ Henry N. Adorno 
(SEAL)
 
(Signature)
                 
Henry N. Adorno
           
Date:
September 28, 2009
 








 
THE COMPANY:
           
HSW INTERNATIONAL, INC.
                   
By:
/s/ Bradley T. Zimmer             
Name:
Bradley T. Zimmer
           
Title:
Executive Vice President & General Counsel
           
Date:
September 28, 2009
 

 


6




